PER CURIAM.
Sammie Giles timely appeals the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court summarily denied ground four, held an evidentiary hearing on the other grounds, and then denied the motion in its entirety. Contrary to the trial court’s determination, we find that Giles’ claim of ineffective assistance of counsel for failure to investigate his defense (ground four) is facially sufficient under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Accordingly, we reverse only the trial court’s summary denial of ground four and remand for further proceedings in accordance with the procedures set forth in rule 3.850.
Affirmed in part, reversed in part and remanded for further proceedings.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., Concur.